Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1342
                        Lower Tribunal No. 19-502-C-K
                             ________________


                              Darius Williams,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Monroe County, Mark H. Jones, Judge.

      Darius Williams, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

      PER CURIAM.
      Affirmed. See Buelow v. State, 994 So. 2d 1214, 1215 (Fla. 5th DCA 2008)

(“A prisoner is entitled to credit for all jail time from the date he is served with an

arrest warrant until sentencing.”) (emphasis added) (citation omitted).




                                          2